Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 1 of 6




                    EXHIBIT 1
        Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 2 of 6



                                         VERDICT FORM

               Optronic Technologies, Inc., v. Ningbo Sunny Electronic Co., Ltd. et al,
                                  Case No. 5:16-cv-06370-EJD
WE, THE JURY, unanimously find as follows.

I.     CLAIMS

Please determine Defendants’ liability and damages owed, if any, for each of Plaintiff’s
claims. Please assess damages for each claim separately and without regard to whether you
have already awarded the same or similar damages on another claim, and do not increase or
decrease such damages based on what you may have awarded on a different claim.
       A.        CLAIM ONE: Sherman Act § 1 – Price or Credit Term Fixing

       1(a).     Did Orion prove by a preponderance of the evidence that Defendants agreed with a

competitor to fix the price or credit terms for telescopes and accessories?

                        Yes ________           No ________

       1(b).     Did Orion prove by a preponderance of the evidence that Defendants agreed with a

third party, other than a competitor, to fix the price or credit terms for telescopes and accessories

in a manner that unreasonably restrained trade such that the anticompetitive effects outweighed

any procompetitive effects?

                        Yes ________           No ________

If you answered ‘Yes” to either or both 1(a) or 1(b), please proceed to Question 2. If you
answered “No” to both 1(a) and 1(b), you have found no liability on this claim and should
proceed to the next claim.

       2.        Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion’s business or property?

                        Yes ________           No ________

If you answered “Yes”, Defendants are liable and you should answer Question 3.

       3.        What are Plaintiff Orion’s damages for this claim, if any?

                 $_________________________.


                                      [Proceed to Next Claim]


                                                  1
        Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 3 of 6



        B.      CLAIM TWO: Sherman Act § 1 – Market Allocation

        1(a).   Did Orion prove by a preponderance of the evidence that Defendants agreed with a

competitor or potential competitor either (a) not to compete with each other in the manufacture or

sale of telescopes and accessories, or (b) to divide customers or potential customers between

them?

                       Yes ________            No ________

        1(b).   Did Orion prove by a preponderance of the evidence that Defendants agreed with a

third party, other than a competitor or potential competitor, to fix the price or credit terms for

telescopes and accessories in a manner that unreasonably restrained trade such that the

anticompetitive effects outweighed any procompetitive effects?

                       Yes ________            No ________

If you answered ‘Yes” to either or both 1(a) or 1(b), please proceed to Question 2. If you
answered “No” to both 1(a) and 1(b), you have found no liability on this claim and should
proceed to the next claim.

        2.      Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion’s business or property?

                       Yes ________            No ________

If you answered “Yes”, Defendants are liable and you should answer Question 3.

        3.      What are Plaintiff Orion’s damages for this claim, if any?

                $_________________________.


                                      [Proceed to Next Claim]




                                                  2
        Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 4 of 6



       C.     CLAIM THREE: Sherman Act § 2 – Attempted Monopolization

       1.     Did Orion prove by a preponderance of the evidence that Defendants engaged in

anticompetitive conduct?

                      Yes ________          No ________

       2.     Did Orion prove by a preponderance of the evidence that Defendants had a specific

intent to achieve monopoly power in the telescope manufacturing market?

                      Yes ________          No ________

       3.     Did Orion prove by a preponderance of the evidence that there is or was a

dangerous probability that Defendants could achieve monopoly power?

                      Yes ________          No ________

       4.     Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion’s business or property?

                      Yes ________          No ________

If you answered “Yes” to each question, Defendants are liable and you should answer
Question 5.
       5.     What are Plaintiff Orion’s damages for this claim, if any?

              $_________________________.


                                   [Proceed to Next Claim]




                                               3
        Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 5 of 6



       D.     CLAIM FOUR: Sherman Act § 2 – Conspiracy to Monopolize

              1.      Did Orion prove by a preponderance of the evidence that Defendants

knowingly entered into an agreement with another person or entity to obtain or maintain

monopoly power in the telescope manufacturing market?

                      Yes ________          No ________

              2.      Did Orion prove by a preponderance of the evidence that Defendants

specifically intended that one of the parties to the agreement would obtain or maintain monopoly

power in the telescope manufacturing market?

                      Yes ________          No ________

              3.      Did Orion prove by a preponderance of the evidence that Defendants

committed an overt act in furtherance of the conspiracy?

                      Yes ________          No ________

              4.      Did Orion prove by a preponderance of the evidence that this conduct

caused injury to Orion’s business or property?

                      Yes ________          No ________

If you answered “Yes” to each question, Defendants are liable and you should answer
Question 5.

              5.      What are Plaintiff Orion’s damages for this claim, if any?

                      $_________________________.


                                    [Proceed to Next Claim]




                                                 4
          Case 5:16-cv-06370-EJD Document 473-1 Filed 11/20/19 Page 6 of 6



       E.      CLAIM FIVE: Clayton Act § 7

       1.      Did Orion prove by a preponderance of the evidence that Defendants Ningbo

Sunny’s and Sunny Optic’s acquisition of Defendant Meade created a reasonable likelihood of

substantially lessening competition or creating a monopoly in the telescope manufacturing

market?

                      Yes ________           No ________

       2.      Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion of the type the antitrust laws were designed to prevent?

                      Yes ________           No ________

       If you answered “Yes” to each question, Defendants are liable and you should answer
Question 3.

       3.      What are Plaintiff Orion’s damages for this claim, if any?

               $__________________________.


                              [Proceed to Part II (Total Damages)]


II.    TOTAL DAMAGES

Please compute the total damages to be awarded to Orion based on the damages awarded, if
any, for each claim above. Orion is only entitled to recover for a loss once, even if that loss is
awardable as damages under one or more of Orion’s claims. Accordingly, in totaling Orion’s
damages, do not count the same type of loss more than once (do not double-count).

       Plaintiff Orion’s total damages are as follows: $______________________.



WHEN THE JURY HAS REACHED A VERDICT, THE PRESIDING JUROR MUST

SIGN THIS VERDICT FORM AND SIGNAL THE BAILIFF THAT THE JURY IS

READY TO RENDER A VERDICT.


Date: ___________________             Presiding Juror: ___________________________
                                                           Signature



                                                5
